 


Exhibit 10.20


EMPLOYMENT AGREEMENT
 
THIS AGREEMENT dated April 9, 2011 (the “Effective Date”),
 
BETWEEN:
 
WESTMOUNTAIN INDEX ADVISOR, INC., a company duly incorporated under the laws of
Colorado, with operations in Washington and Idaho.
 
(the “Company”)


 
AND:
 
Mark Scott, an individual residing in Alpharetta, Georgia and Seattle,
Washington
 
(the “Executive”).


 
WHEREAS:
 
A.                      The Company is incorporated under the laws of Colorado
and carries on the business of mineral exploration and development;
 
B.                      The Executive is one of the key executives of the
Company;
 
C.                      The parties wish to formalize the terms of the
Executive’s relationship with the Company; and
 
D.                      It is of material value to the Company and the Executive
to expressly set out the Executive’s rights and the Company’s obligations in the
event of a Change of Control (as defined herein) of the Company so that in the
event of a Change of Control of the Company the Executive will be encouraged to
remain in the Company’s employ until such Change of Control is completed or
terminated, without fear of loss of the Executive’s rights under this Agreement;
 
NOW THEREFORE in consideration of the premises and mutual covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by both parties, the parties hereby covenant and agree with
each other as follows:
 
 
1.           EMPLOYMENT
 
1.1           Effective Date.  This Agreement shall be effective on the
Effective Date.
 

 
 
Exhibit 10.20 -- Page 1

--------------------------------------------------------------------------------

 



 
1.2           Position and Term.  The Company agrees to continue to employ the
Executive and the Executive agrees to serve the Company as Chief Financial
Officer of the Company.  The term of this Agreement and employment is
indefinite, but the employment and this Agreement may be terminated by either
party as provided herein.
 
1.3           Duties and Reporting.  The Executive shall report to and be
directly responsible to the board of directors of the Company (the
“Board”).  The Executive will have the duties and authorities commonly
associated with the Executive’s office and such other duties reasonably related
thereto as may be assigned by the Company from time to time.  The Executive
shall work a full-time schedule for the Company and shall not engage in any
other employment or self-employment without the written consent of the
Board. The Executive will work out of Seattle, WA and Alpharetta, GA.  The
Executive acknowledges that his employment will entail frequent travel,
including but not limited to locations of operations of the Company.
 
 
2.           COMPENSATION
 
2.1           Salary.  The Company will pay the Executive an annual salary in
the amount of $96,000 (US), less lawful deductions, payable by equal monthly
instalments on the last calendar day of each month.  For all purposes of this
Agreement, “Annual Salary” means the remuneration described in this section
(subject to adjustment under sub-section 2.2 below), and does not include any
other payments such as bonuses, share options, benefits, or amounts of a similar
nature.
 
2.2           Stock Award. The Company shall issue $3,000 in stock monthly to
Executive (6,000 shares at $.50 per share) for a period of one year to be
renewed upon approval annually.
 
2.3           Review.  The Company will review the Annual Salary annually and
will make any adjustments it determines are reasonable in the sole opinion of
the Board on the recommendation of the Company’s compensation committee.  The
compensation committee shall take into account, but shall not be limited to
considering, the Executive’s performance, the financial and operating success of
the Company in the preceding twelve (12) months and salaries for comparable
positions in the marketplace. The Annual Salary shall not be reduced, except by
written agreement signed by the Executive.
 
2.4           Annual Bonus.  The Company may pay the Executive on the
anniversary of the Effective Date, a discretionary bonus in an amount reasonable
in the sole opinion of the Board, based on the recommendation of the Company’s
compensation committee.
 
2.5           Benefits.  The Executive shall be entitled to participate in all
Executive benefit programs offered to the Company’s executives from time to time
(the “Benefits”), including, without limiting the generality of the foregoing,
those set out in Schedule “A” hereto, in accordance with and on the terms and
conditions generally provided from time to time by the Company. The Executive
agrees that the Company may substitute or modify the terms of the Benefits on
comparable terms and conditions without notice, provided that no material
substitution or modification of benefits made within 12 months after a Change of
Control of the Company shall be binding on the Executive without the Executive’s
consent. All insured benefits shall be governed by the terms of the policies in
force.
 

 
Exhibit 10.20 -- Page 2

--------------------------------------------------------------------------------

 



 
2.6           Incentive Plans.  The Executive shall be entitled to participate
in any incentive programs for the Company’s executives, including, without
limiting the generality of the foregoing, share option plans, share purchase
plans, profit-sharing or bonus plans (collectively, the “Incentive Plans”). Such
participation shall be on the terms and conditions of such Incentive Plans as at
the date hereof or as may from time to time be amended or implemented by the
Board in its sole discretion. Except as hereafter specifically set out, the
Executive acknowledges that his participation in these Incentive Plans will be
to such extent, on such terms and in such amounts as the Board in its sole
discretion may decide from time to time, and the Executive shall have no
absolute entitlement to such participation.
 
Any amounts which the Executive may be granted under any Incentive Plan shall
not, for the purposes of this Agreement, be treated as salary.  The Executive
agrees that except in respect to share options or other incentive mechanisms
which have been granted to the Executive, the Company may substitute, reduce,
modify the terms of or eliminate its Incentive Plans from year to year in the
sole discretion of the Board or to meet regulatory or stock exchange
requirements.
 
2.7           Incentives on Termination.  No incentive shall be payable to the
Executive after notice of termination of employment has been given or received
by the Executive, except for incentives which have been fully earned as at the
date of such notice which remain payable provided such termination is not for
just cause.
 
2.8           Vacation.  The Executive shall be entitled to four (4) weeks’ paid
vacation each calendar year, at such time or times as shall be agreed between
the Executive and the Company.
 
2.9           Expenses.  The Executive shall be reimbursed by the Company for
all out-of-pocket expenses actually, necessarily and properly incurred by the
Executive in the discharge of duties for the Company. The Executive agrees that
such reimbursements shall be due only after the Executive has rendered an
itemized expense account to the Board of Directors and Chief Financial Officer
showing all monies actually expended on behalf of the Company and such other
information as may be required and requested by the Company.
 
2.10           Additional Benefits.  The Company shall provide such additional
benefits as may be set out in Schedule “A”.
 
 
3.           ADDITIONAL OBLIGATIONS OF THE EXECUTIVE
 
3.1           Time.  The Executive will devote the Executive’s time, attention
and ability to the business and affairs of the Company and its subsidiaries as
required to fulfil the Executive’s duties hereunder and shall not engage in any
other work for remuneration without the written consent of the Board.
 
3.2           Other Permitted Activities.  The Executive will not become a
director, principal, agent, officer or employee of any other company without the
prior consent of the Board, such consent not to be unreasonably withheld.  The
Company’s consent herein shall not permit any appropriation or diversion by the
Executive of any business opportunity coming to the Executive in the Executive’s
capacity as an Executive of the Company or otherwise in the course of the
Company’s business.
 

 
Exhibit 10.20 -- Page 3

--------------------------------------------------------------------------------

 



 
3.3           Confidentiality.  The Executive will not, at any time, or in any
manner, during the continuance of the Executive’s employment hereunder or
thereafter, divulge any of the confidential information or secrets of the
Company, including but not limited to information about mineral properties in
which the Company or its affiliates has or is proposing to acquire an interest
(collectively, the “Confidential Information”), to any person or persons, except
as required to carry out the Executive’s duties, without the previous consent in
writing of the Board.  During the continuation of the Executive’s employment or
thereafter for a period of one year, the Executive shall not use or attempt to
use any Confidential Information which the Executive may acquire in the course
of his employment for the Executive’s own benefit or that of any other person,
directly or indirectly.
 
3.4           Business Opportunities.  The Executive agrees to communicate at
once to the Company all material business opportunities which come to the
Executive in the course of the Executive’s employment or otherwise in the course
of the Company’s business and to deliver to and assign ownership of to the
Company all inventions and improvements in the nature of the business of the
Company which, in the course of the Company’s business the Executive may
conceive, make or discover, become aware directly or indirectly or have
presented to the Executive and such business opportunities, inventions, and
improvements shall become the exclusive property of the Company without any
obligation on the part of the Company to make any payment for the same.
 
 
4.           TERMINATION
 
4.1           Resignation.  Subject to section 1.2, the Executive may terminate
this Agreement without Good Cause by giving the Company two (2) months’ advance
written notice, in which event, subject to section 4.7, the Executive shall not
be entitled to any severance payment, but shall be entitled to receive Annual
Salary and vacation pay earned to the date of termination and payment of any
reimbursable expenses.
 
4.2           Termination Without Cause.  Subject to section 1.2, the Company
may terminate this Agreement and the employment of the Executive without cause
at any time by notice in writing stating the last day of employment (the
“Termination Date”), in which event the Company shall be obligated to pay to the
Executive, on the Termination Date, the following:
 
 
(a)
an amount equal to one times the Annual Salary, less lawful deductions;

 
 
(b)
an amount equal to the greater of (i) one times the Executive’s targeted annual
bonus, and (ii) one times the bonus received by him in the previous year; and

 
 
(c)
accrued but unused vacation time as at the Termination Date.

 
4.3           Resignation for Good Cause.  The Executive may resign on two
weeks’ written notice (the end of such notice also being the “Termination Date”)
for “Good Cause” (as defined below), in which event the Company shall be
obligated to pay the Executive, on the Termination Date, an amount equal to two
times the Annual Salary, less lawful deductions.
 

 
Exhibit 10.20 -- Page 4

--------------------------------------------------------------------------------

 



 
4.4           Payments on Termination Without Cause and Resignation for Good
Cause.  The Executive may direct the Company to pay the amounts in section 4.2
or 4.3 in a lump sum or in instalments on regular paydays of the Company.
Furthermore, until the earlier of the second anniversary of the Termination Date
or the Executive obtaining comparable alternative benefit coverages, the
Executive shall continue to be entitled to participate, at the expense of the
Company, in the Company’s Benefit plans in effect as of the Termination Date,
unless such participation is not permitted under any such plan or policy.  The
compensation and benefits set out in sections 4.2, 4.3 and 4.4 shall be
collectively referred to as the “Severance”.
 
4.5           Good Cause Defined: As used herein, “Good Cause” means the
occurrence of one of the following events without the Executive’s express
written consent:
 
 
(a)
the assignment by the Company of any substantial new or different duties
inconsistent with the Executive’s positions, duties, responsibilities and status
with the Company immediately prior to such change in assigned duties;

 
 
(b)
a material reduction in the Executive’s responsibilities, except as a result of
the Executive’s death, disability or retirement;

 
 
(c)
a reduction by the Company in the Executive’s Annual Salary;

 
 
(d)
a change in the principal executive office of the Company to a location more
than 50 kilometres from the then-current location of the principal executive
office of the Company;

 
 
(e)
the requirement by the Company that the Executive be based anywhere other than
within a 100 kilometre radius of the Executive’s then current location;

 
 
(f)
the failure by the Company to continue in effect, or a material change in the
terms of the Executive’s participation in benefits under any Incentive Plan or
Benefits plan (collectively, the “Existing Plans”), the effect of which would be
to materially reduce the total value, in the aggregate, of the benefit to the
Executive of the Existing Plans;

 
 
(g)
any reduction by the Company of the number of paid vacation days to which the
Executive is entitled; or

 
 
(h)
any other events or circumstances which would constitute a constructive
dismissal at common law.

 
4.6           Termination for Cause. The Company may at any time terminate the
employment of the Executive and this Agreement for just cause. Without limiting
the generality of the foregoing, just cause shall be deemed to exist in the
event the Executive:
 
 
(a)
engages in conduct which is detrimental to the reputation of the Company or any
of its Affiliates in any material respect;

 
 
(b)
has committed an act of fraud or material dishonesty in connection with or
related in any way to his employment with the Company;

 

 
Exhibit 10.20 -- Page 5

--------------------------------------------------------------------------------

 



 
 
(c)
is the subject of any enforcement proceeding by a securities regulatory
authority or agency;

 
 
(d)
breaches his duties under this Agreement; or

 
 
(e)
willfully neglects his duties to a material degree.

 
In such event, the Executive shall not be entitled to any compensation or
notice, but shall be entitled to receive the Annual Salary and vacation pay
earned to the date of termination and payment of any reimbursable expenses.
 
4.7           Resignation or Termination After a Change of Control.
Notwithstanding any other provision in this Agreement, if within 6 months
following a Change of Control of the Company (as defined below), the Employee’s
employment is terminated by the Company without Cause, or the Employee resigns
with or without Good Cause within 6 months following a Change of Control, in
either case he will receive Severance as set out in Sections 4.2 and 4.4.
 
4.8           Change of Control Defined:  For all purposes of this Agreement,
“Change of Control” means:
 
 
(a)
the acquisition, directly or indirectly, by any person or group of persons
acting jointly or in concert, as such terms are defined in the Securities Act,
British Columbia, of common shares of the Company which, when added to all other
common shares of the Company at the time held directly or indirectly by such
person or persons acting jointly or in concert, constitutes for the first time
in the aggregate 30% or more of the outstanding common shares of the Company and
such shareholding exceeds the collective shareholding of the current directors
of the Company, excluding any directors acting in concert with the acquiring
party; or

 
 
(b)
the removal, by extraordinary resolution of the shareholders of the Company, of
more than 51% of the then incumbent Board of the Company, or the election of a
majority of Board members to the Company’s board who were not nominees of the
Company’s incumbent board at the time immediately preceding such election; or

 
 
(c)
consummation of a sale of all or substantially all of the assets of the Company;
or

 
 
(d)
the consummation of a reorganization, plan of arrangement, merger or other
transaction which has substantially the same effect as (a) to (c) above.

 
4.9           No Mitigation.  The Executive shall not be required to mitigate
the amount of any payments provided for in this section by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this section be reduced by any compensation earned by the Executive as the
result of employment by another employer after the date of termination, or
otherwise.
 
4.10           Return of Property.  On the cessation of employment for any
reason, the Executive agrees to deliver to the Company all documents, financial
statements, records, plans, drawings and papers of every nature, in any way
relating to the affairs of the Company and its subsidiaries or affiliated
companies, if any, which are in the Executive’s possession or control.
 

 
Exhibit 10.20 -- Page 6

--------------------------------------------------------------------------------

 



 
4.11           Right to Deduct.  The Company shall have the right to offset any
money properly due by the Executive to the Company against any amounts payable
by the Company to the Executive under this Agreement.
 
4.12           Incapacity.  If the Executive becomes:
 
 
(a)
temporarily disabled before termination of his employment hereunder, the Company
and its subsidiaries will pay the Executive the Annual Salary and Benefits to
which he is otherwise entitled pursuant to his employment provided the Executive
exercises reasonable efforts to return to employment as soon as practicable
until the earlier of (i) such time as the Executive is eligible for Long Term
Disability Benefits or 120 days following the date on which such temporary
disability arose, or

 
 
(b)
permanently disabled (which shall refer to any disability resulting in the
Executive being unable to perform substantially all his employment duties for
more than 120 consecutive days or more than 120 days in any calendar year), the
Company may forthwith terminate the Executive’s employment, and the Executive
will thereafter be paid (by the Company or by a corporation entitled to issue
annuity contracts engaged by the Company) Severance under sections 4.2, 4.3 and
4.4 or any other section of this Agreement.

 
4.13           Release   In return for the Severance or payments under sections
4.13(b) and any other amounts payable to the Executive, the Executive will
deliver to the Company a full and final release of all claims arising on such
termination.
 
 
5.           PRIVACY
 
5.1           By accepting employment with the Company, the Executive consents
to the Company collecting, using and disclosing his personal information for the
purposes relating to the maintenance of the employment relationship.  The
purposes of the Company’s collection, use and disclosure include, but are not
limited to:
 
 
(a)
ensuring that the Executive is properly remunerated for his services to the
Company which shall include disclosure to third party payroll providers;

 
 
(b)
administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled, including bonuses, benefits, pensions,
registered retirement savings plans, short, medium and long-term incentive
plans; this shall include the disclosure of the Executive’s personal information
to the Company’s third party service providers and administrators;

 
 
(c)
ensuring that the Company is able to comply with any regulatory, reporting and
withholding requirements relating to the Executive’s Consulting;

 
 
(d)
performance and promotion;

 
 
(e)
monitoring the Executive’s access to and use of the Company’s electronic media
services in order to ensure that the use of such services is in compliance with
the Company’s policies and procedures and is not in violation of any applicable
laws;

 

 
Exhibit 10.20 -- Page 7

--------------------------------------------------------------------------------

 



 
 
(f)
complying with the Company’s obligations to report improper or illegal conduct
by any director, officer, employee or agent of the Company under any applicable
securities, criminal or other law;

 
 
(g)
allowing a potential purchase of the shares or assets of the Company to conduct
due diligence with respect to Consulting obligations of the Company, subject to
compliance with the treatment of such information as required by applicable
legislation respective privacy; and

 
 
(h)
any other purpose for which the Executive is given notice and which is
reasonably related to the maintenance of the Executive’s Consulting
relationship.

 
 
6.           SUCCESSORS OR ASSIGNS
 
6.1           Successors.  This Agreement shall enure to the benefit of and be
binding upon and shall be enforceable by the Company and the successors and
assigns of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, amalgamation, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
liability, jointly and severally with the Company for the performance by the
Company of its obligations under this Agreement.  Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of this Agreement and in addition to all other remedies available to
the Executive, the Executive shall be entitled to deliver a notice of
resignation under section 4.7 at any time within the four month period following
such succession and to receive the payments and to exercise the rights in such
section accordingly.
 
6.2           Assignment.  The Company shall be entitled to assign this
agreement without the Executive’s consent to any affiliate of the Company on
written notice to the Executive, provided there is no material change to the
Executive’s terms of employment. The Company shall remain jointly and severally
liable to the Executive with such assignee. The Executive shall not be entitled
to assign, pledge or grant a security interest in any obligation of the Company
to make payment hereunder.
 
6.3           Benefit Binding.  This Agreement shall enure to the benefit of,
shall be binding upon, and shall be enforceable by the Executive’s legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive dies while any amounts are still payable
to the Executive under this Agreement, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
such legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees or to the Executive’s estate.
 
 
7.           MISCELLANEOUS
 
7.1           Applicable Laws.  This Agreement and the employment of the
Executive shall be governed, interpreted, construed and enforced according to
the laws of the state of Washington and the laws of the state of Washington
applicable therein.
 
7.2           Time.  Time shall be of the essence of this Agreement.
 

 
Exhibit 10.20 -- Page 8

--------------------------------------------------------------------------------

 



 
7.3           Entire Agreement.  This Agreement represents the entire Agreement
between the Executive and the Company concerning the subject matter hereof and
supersedes any previous oral or written communications, representations,
understandings or agreements with the Company or any officer or agent
thereof.  This Agreement may only be amended or modified in writing signed by
the parties.
 
7.4           Notices.  Any notice, acceptance or other document required or
permitted hereunder shall be considered and deemed to have been duly given if
delivered by hand or mailed by postage prepaid and addressed to the party for
whom it is intended at the party’s address provided as follows or to such other
address as the party may specify in writing to the other and shall be deemed to
have been received if delivered, on the date of delivery, and if mailed as
aforesaid, then on the second business day following the date of mailing
thereof, provided that if there shall be at the time of mailing or within two
business days thereof a strike, slowdown or other labour dispute which might
affect delivery of notice by the mails, then the notice shall only be effective
if actually delivered:
 
 
(a)
In the case of the Company, to:

 
WestMountain Index Advisor, Inc.
 
1256 W. Elmira Road
 
Sandpoint, ID 83864
 
 
(b)
In the case of the Executive, to:

 
7.5           Waiver.  The waiver by the Executive or by the Company of a breach
of any provision of this Agreement by the Company or by the Executive shall not
operate or be construed as a waiver of any subsequent breach by the Company or
by the Executive.
 
7.5           Recourse on Breach.  The Executive acknowledges that damages would
be an insufficient remedy for a breach of this Agreement and agrees that the
Company may apply for and obtain any relief available to it in a court of law or
equity, including injunctive relief, to restrain breach or threat of breach of
this Agreement or to enforce the covenants contained herein, and in particular,
the covenant contained in Section 3.3, in addition to the rights the Company may
have to damages arising from said breach or threat of breach.  The Executive
hereby waives any defences he may or can have to strict enforcement of this
Agreement by the Company.
 
7.6           Independent Legal Advice.  The Executive hereby represents and
warrants to the Company and acknowledges and agrees that he had the opportunity
to seek and was not prevented nor discouraged by the Company from seeking
independent legal advice prior to the execution and delivery of this Agreement
and that, in the event that he did not avail himself of that opportunity prior
to signing this Agreement, he did so voluntarily without any undue pressure and
agrees that his failure to obtain independent legal advice shall not be used by
him as a defence to the enforcement of his obligations under this Agreement.
 
 

 
Exhibit 10.20 -- Page 9

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties have executed this Agreement on April 9, 2011.
 
WestMountain Index Advisor, Inc.
/s/ Gregory
Schifrin                                                                
Gregory Schifrin, Chief Executive Officer
)
)
)
)
)
   
SIGNED, SEALED AND DELIVERED by Mark Scott in the presence of:
 
Name
 
Address
 
Occupation
)
)
)
)
)
)
)           /s/ Mark Scott
)           Mark Scott
)
)
)


 
Exhibit 10.20 -- Page 10

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 


Benefits
(s.2.3)
Standard executive benefits, including medical, dental, life, disability, etc.
 
   



 
 
Exhibit 10.20 -- Page 11
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
